

117 S501 IS: Earmark Elimination Act of 2021
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 501IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Daines (for himself, Mr. Cruz, Ms. Ernst, Mr. Lankford, Mr. Lee, Mr. Johnson, Mr. Paul, Mr. Rubio, Mr. Toomey, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo prohibit earmarks.1.Short titleThis Act may be cited as the Earmark Elimination Act of 2021.2.Prohibition on
			 earmarks(a)Bills and joint
			 resolutions, amendments, amendments between the Houses, and conference
			 reports(1)In
 generalIt shall not be in order in the Senate to consider a bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that includes an earmark.(2)Procedure(A)In generalUpon a point of order being made by any Senator under paragraph (1) against an earmark, and such point of order being sustained, such earmark shall be stricken.(B)Form of the point of orderA point of order under paragraph (1) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).(b)Conference
 report and amendment between the Houses procedureWhen the Senate is considering a conference report, or an amendment between the Houses—(1)upon a point of order being made by any Senator under subsection (a) with respect to one or more earmarks, and such point of order being sustained, such earmarks shall be stricken; and(2)after all points of order under subsection (a) have been disposed of—(A)the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken;(B)any such motion in the Senate shall be debatable under the same conditions as was the conference report or amendment between the Houses; and(C)in any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.(c)Waiver; appealA point of order under subsection (a) may be waived only by an affirmative vote of two-thirds of the Members of the Senate, duly chosen and sworn. An affirmative vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a).(d)Definitions(1)EarmarkFor the purpose of this section, the term earmark means a provision or report language—(A)included primarily at the request of a Senator or Member of the House of Representatives that provides, authorizes, or recommends a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality or Congressional district, other than through a statutory or administrative formula-driven or competitive award process;(B)that—(i)provides a Federal tax deduction, credit, exclusion, or preference to a particular beneficiary or limited group of beneficiaries under the Internal Revenue Code of 1986; and(ii)contains eligibility criteria that are not uniform in application with respect to potential beneficiaries of such provision; or(C)that modifies the Harmonized Tariff Schedule of the United States in a manner that benefits ten or fewer entities.(2)Determination
 by the SenateIn the event the Chair is unable to ascertain whether a provision with respect to which a Senator raises a point of order under subsection (a) constitutes an earmark, the question of whether the provision constitutes an earmark shall be submitted to the Senate and be decided without debate.(e)ApplicationThis section shall not apply to any authorization of appropriations to a Federal entity if such authorization is not specifically targeted to a State, locality, or congressional district.